Fourth Court of Appeals
                                San Antonio, Texas
                                    December 17, 2014

                                   No. 04-14-00786-CV

           ESTATE OF MARY LUELLA CLAYTON HARDIE, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2008-PC-2790
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
       Appellant's unopposed second motion to extend time to respond to appellee's motion to
dismiss is hereby GRANTED. Time is extended to December 31, 2014.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court